      Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 1 of 14
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                       IN THE UNITED STATES DISTRICT COURT                             June 01, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                           Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

PHILADELPHIA INDEMNITY                         §
INSURANCE COMPANY                              §
                                               §
               Plaintiff,                      §
                                               §
       v.                                      §           CASE NO. 4:20-CV-1644
                                               §
MEGALOMEDIA, INC., et al.                      §
                                               §
               Defendants.                     §

                                          ORDER

       Pending before the Court is Plaintiff Philadelphia Indemnity Insurance Company’s

Motion for Summary Judgment. (Instrument No. 21).

                                               I.

                                              A.

       Plaintiff Philadelphia Indemnity Insurance Company (“Philadelphia”) brings this

declaratory judgment action against Defendants Megalomedia, Inc., Megalomedia Studios, LLC,

Mansfield Films, LLC, and DBA Holdings, LLC (collectively, “Megalomedia”). (Instrument No.

1).

       This declaratory judgment action arises out of a series of tort lawsuits filed in Harris

County District Court. (Instrument No. 24 at 5). Since their filings, the lawsuits have been

consolidated into one lawsuit (the “Bonner Lawsuit”). (Instruments No. 21 at 8; No. 21-18; No.

24-3 at 2-3). Philadelphia files this suit seeking a declaratory judgment that it has no duty to

defend or indemnify Megalomedia against the claims asserted in the Bonner Lawsuit.

(Instrument No. 21 at 9).
     Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 2 of 14




                                                1.

        Megalomedia produces television shows and is based in Austin, Texas. (Instrument No.

24 at 6). In 2012, Megalomedia began producing My 600-lb Life, a reality television show that

follows the lives of morbidly obese participants as they work towards attaining a healthy weight.

(Instruments No. 24 at 6; No. 21-18 at 6). In 2020, twelve current and former participants or

family members of participants filed ten lawsuits in Harris County, alleging they had suffered

injuries as a result of their participation on My 600-lb Life. (Instruments No. 21-1—No. 21-10).

        Plaintiffs in the Bonner Lawsuit sued Megalomedia for manipulating the plaintiffs and

their families to fabricate story lines and drama in an attempt to boost ratings and viewership.

See, e.g., (Instrument No. 21-1 at 2-3). On May 20, 2020, the ten lawsuits were consolidated to

one (the “Bonner Lawsuit”) and the plaintiffs filed their amended complaint, alleging negligence,

gross negligence, intentional infliction of emotional distress, promissory estoppel, fraud, and

wrongful death and survival damages. (Instrument No. 21-18).

                                                2.

        In 2010, Philadelphia issued Megalomedia a commercial general liability (“CGL”)

insurance policy, which is considered the “primary policy.” (Instruments No. 24 at 6; No. 24-2 at

2). Philadelphia also issued “umbrella policies” to Megalomedia to provide coverage in excess of

the primary policies. (Instrument No. 21 at 20). The primary policies and umbrella policies

(collectively, the “Policies”) were renewed for eight years, providing coverage from 2010 to

2020. (Instrument No. 24-2 at 2). Each year, Megalomedia completed an application to renew the

Policies and Philadelphia approved the renewal. Id.

        The Bonner Lawsuit alleges injuries that span policy periods 2017-2020. (Instrument No.

21 at 9).


                                                2
     Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 3 of 14




       The Policies state, in relevant part,

SECTION I – COVERAGES

       COVERAGE          A    BODILY       INJURY        AND   PROPERTY       DAMAGE
       LIABILITY

       1. Insuring Agreement
            a. We will pay those sums that the insured becomes legally obligated to pay
                as damages because of “bodily injury” or “property damage” to which
                this insurance applies. We will have the right and duty to defend the
                insured against any “suit” seeking those damages. However, we will have
                no duty to defend the insured against any “suit” seeking damages for
                “bodily injury” or “property damage” to which this insurance does not
                apply . . . .
            b. This insurance applies to “bodily injury and “property damage” only if:
                   (1) The “bodily injury” or “property damage” is caused by an
                       “occurrence” that takes place in the “coverage territory”;
                   (2) The “bodily injury” or “property damage” occurs during the policy
                       period; and
                   (3) Prior to the policy period, no insured listed under Paragraph 1. of
                       Section II – Who Is An Insured and no “employee” authorized by
                       you to give or receive notice of an “occurrence” or claim, knew
                       that the “bodily injury” or “property damage” had occurred, in
                       whole or in part. If such a listed insured or authorized “employee”
                       knew, prior to the policy period, that the “bodily injury” or
                       “property damage” occurred, then any continuation, change or
                       resumption of such “bodily injury” or “property damage” during
                       or after the policy period will be deemed to have been known prior
                       to the policy period.

                                               ...

       2. Exclusions
          This insurance does not apply to:
            a. Expected Or Intended Injury
                 “Bodily injury” or “property damage” expected or intended from the
                 standpoint of the insured. This exclusion does not apply to “bodily
                 injury” resulting from the use of reasonable force to protect persons or
                 property . . . .

(Instrument No. 21-11 at 112-13). The Policies include a General Liability Deluxe

Endorsement that modifies the definition of “bodily injury” to read:


                                                     3
     Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 4 of 14




          “Bodily Injury”

          a. Means bodily injury, sickness or disease sustained by a person, and
             includes mental anguish resulting from any of these; and

          b. Except for mental anguish, includes death resulting from the foregoing
             (Item a. above) at any time.

(Instrument No. 21-11 at 149). “Occurrence” is defined as “an accident, including continuous or

repeated exposure to substantially the same general harmful conditions.” (Instrument No. 21-11

at 125). The Policies also include an endorsement that provides:

                EXCLUSION – DESIGNATED ONGOING OPERATIONS

       This endorsement modifies insurance provided under the following:

       COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                         SCHEDULE

       Description of Designated Ongoing Operation(s):
       Excludes the production of, filming or distribution of pornographic materials.
       Excludes any/all reality shows. Excludes rental/loan of insureds equipment or
       equipment leased by the insured to 3rd party[.]

       Specified Location (If Applicable):

       (If no entry appears above, information required to complete this endorsement
       will be shown in the Declarations as applicable to this endorsement.)

       The following exclusion is added to paragraph 2., Exclusions of COVERAGE A –
       BODILY INJURY AND PROPERTY DAMAGE LIABIILTY (Section I –
       Coverages):
       This insurance does not apply to “bodily injury” or “property damage” arising out
       of the ongoing operations described in the Schedule of this endorsement,
       regardless of whether such operations are conducted by you or on your behalf or
       whether the operations are conducted for yourself or for others.

       Unless a “location” is specified in the Schedule, this exclusion applies regardless
       of where such operations are conducted by you or on your behalf. If a specific
       “location” is designated in the Schedule of this endorsement, this exclusion
       applies only to the described ongoing operations conducted at that “location.”


                                                4
        Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 5 of 14




(hereinafter, the “Designated Ongoing Operations Exclusion”) (Instrument No. 21-11 at

139).

         The first iteration of the Policies, entered into in 2010, did not include the Designated

Ongoing Operations Exclusion. (Instruments No. 24-2 at 2-3; No. 24-4). At some point

thereafter, Megalomedia received an amendment notice, noting the inclusion of the following

language:

         In consideration of the premium reflected, the policy is amended as indicated below:

         AMENDED:
         CG2153 Designated Ongoing Operations to include:
         Excludes any/all reality shows

         Per attached

(Instrument No. 24-7 at 3). The change went into effect on June 3, 2011. (Instrument No. 24-7 at

2).

                                                B.

         On May 11, 2020, Philadelphia filed its Complaint against Megalomedia. (Instrument

No. 1). On August 11, 2020, Megalomedia filed its Answer. (Instrument No. 16).

         On November 20, 2020, Philadelphia filed its Motion for Summary Judgment.

(Instrument No. 21). On December 21, 2020, Megalomedia filed its Response. (Instrument No.

24). On January 8, 2021, Philadelphia filed its Reply. (Instrument No. 27).


                                                II.

         Summary judgment is appropriate “if the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show that there is no

genuine issue as to any material fact and that the moving party is entitled to judgment as a matter



                                                 5
     Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 6 of 14




of law.” Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 312, 322 (1986); Warfield v.

Byron, 436 F.3d 551, 557 (5th Cir. 2006).

       The “movant bears the burden of identifying those portions of the record it believes

demonstrate the absence of a genuine issue of material fact.” Triple Tee Golf, Inc. v. Nike, Inc.,

485 F.3d 253, 261 (5th Cir. 2007) (citing Celotex, 477 U.S. at 322-25). “A fact is ‘material’ if its

resolution in favor of one party might affect the outcome of the lawsuit under governing law.”

Sossamon v. Lone Star State of Tex., 560 F.3d 316, 326 (5th Cir. 2009). An issue is “genuine” if

the evidence is sufficient for a reasonable jury to return a verdict for the nonmoving party. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       If the burden of proof at trial lies with the nonmoving party, the movant may satisfy its

initial burden by “showing — that is, pointing out to the district court — that there is an absence

of evidence to support the nonmoving party’s case.” Celotex, 477 U.S. at 325. While the party

moving for summary judgment must demonstrate the absence of a genuine issue of material fact,

it does not need to negate the elements of the nonmovant’s case. Boudreaux v. Swift Transp. Co.,

402 F.3d 536, 540 (5th Cir. 2005) (citation omitted). “If the moving party fails to meet [its]

initial burden, the motion [for summary judgment] must be denied, regardless of the

nonmovant’s response.” United States v. $92,203.00 in U.S. Currency, 537 F.3d 504, 507 (5th

Cir. 2008) (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)).

       After the moving party has met its burden, in order to “avoid a summary judgment, the

nonmoving party must adduce admissible evidence which creates a fact issue concerning the

existence of every essential component of that party’s case.” Thomas v. Price, 975 F.2d 231, 235

(5th Cir. 1992). The party opposing summary judgment cannot merely rely on the contentions

contained in the pleadings. Little, 37 F.3d at 1075. Rather, the “party opposing summary


                                                 6
     Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 7 of 14




judgment is required to identify specific evidence in the record and to articulate the precise

manner in which that evidence supports his or her claim,” Ragas v. Tennessee Gas Pipeline Co.,

136 F.3d 457, 458 (5th Cir. 1998); Baranowski v. Hart, 486 F.3d 112, 119 (5th Cir. 2007).

Although the court draws all reasonable inferences in the light most favorable to the nonmoving

party, Connors v. Graves, 538 F.3d 373, 376 (5th Cir. 2008), the nonmovant’s “burden will not

be satisfied by some metaphysical doubt as to the material facts, by conclusory allegations, by

unsubstantiated assertions, or by only a scintilla of evidence.” Boudreaux, 402 F.3d at 540

(quoting Little, 37 F.3d at 1075). Similarly, “unsupported allegations or affidavit or deposition

testimony setting forth ultimate or conclusory facts and conclusions of law are insufficient to

defeat a motion for summary judgment.” Clark v. Am.’s Favorite Chicken, 110 F.3d 295, 297

(5th Cir. 1997).

                                                   III.

       Philadelphia moves for summary judgment, arguing that it does not have a duty to defend

or duty to indemnify Megalomedia for any claims brought by plaintiffs in the Bonner Lawsuit or

similar claims that might be brought against Megalomedia. (Instrument No. 21 at 9).

       As a preliminary matter, Philadelphia argues that only Megalomedia, Inc. and Mansfield

Films, LLC are insured defendants under the Policies. (Instruments No. 21 at 9; No. 21-11 at 11;

No. 21-12 at 11; No. 21-13 at 11). Megalomedia Inc. is the only named insured on the three

primary policies and Mansfield Films is added as an additional insured on two of the primary

policies. (Instruments No. 21 at 9; No. 21-12 at 18; No. 12-13 at 18). Megalomedia does not

address this argument. (Instrument No. 24). Thus, pursuant to Federal Rule of Civil Procedure

56(e), the Court considers this fact undisputed.




                                                    7
     Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 8 of 14




                                                  A.

       Philadelphia contends that the Policies exclude coverage for claims arising out of reality

television shows. (Instrument No. 21 at 12).

       Under Texas law, an insurer’s duty to defend an insured is determined by examining the

allegations in the petition filed against the insured and the relevant insurance policy. Nat’l Union

Fire Ins. Co. v. Merchs. Fast Motor Lines, Inc., 939 S.W.2d 139, 141 (Tex. 1997). This standard

is referred to as the “eight corners” rule. Id. at 141. When applying the eight corners rule, courts

are to give the allegations in the petition a liberal interpretation in favor of the insured. Id. Courts

are to consider the allegations in light of the policy provisions without reference to their validity

and without reference to what the parties know or believe to be the true facts. See Argonaut S.W.

Ins. Co. v. Maupin, 500 S.W.2d 633, 635 (Tex. 1973). The Court cannot read facts into the

pleadings, look outside of the pleadings, or “imagine factual scenarios which might trigger

coverage.” Merchs. Fast Motor Lines, Inc., 939 S.W.2d at 142.

       To establish a duty to defend, the pleadings must allege a claim that is potentially covered

by the policy. Fidelity & Guar. Ins. Underwriters v. McManus, 633 S.W.2d 787, 788 (Tex.

1982). “[W]hen ‘the insurer has no duty to defend and the same reasons that negate the duty to

defend likewise negate any possibility the insurer will ever have a duty to indemnify.’” VRV

Dev. L.P. v. Mid-Continent Cas. Co., 630 F.3d 451, 459 (5th Cir. 2011) (quoting Farmers Tex.

Cty. Mut. Ins. v. Griffin, 955 S.W.2d 81, 84 (Tex. 1997). “If the petition only alleges facts

excluded by the policy, the insurer is not required to defend.” Fidelity & Guar. Ins., 633 S.W.2d

at 788. Under Texas law, the insured party bears the initial burden of showing that a claim is

potentially within the scope of coverage. Great Am. Ins. Co. v. Calli Homes, Inc., 236 F. Supp.

2d 693, 697 (S.D. Tex. 2002) (Rosenthal, J.). If the insurer relies on policy exclusions in denying


                                                   8
     Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 9 of 14




coverage, the burden is on the insurer to prove that one or more of the exclusions apply. Id. Once

the insurer has proven that an exclusion applies, the burden shifts back to the insured, who must

show that the claim falls within an exception to the exclusion. See Federated Mut. Ins. Co. v.

Grapevine Excavation, Inc., 197 F.3d 720, 723 (5th Cir. 1999).

       The interpretation of an insurance policy is a question of law for this Court. See New

York Life Ins. Co. v. Travelers Ins. Co., 92 F.3d 336, 338 (5th Cir. 1996). Under Texas law, a

court shall apply the same rules of interpretation to insurance contracts as to contracts in general.

See Id. The Court’s primary concern in interpreting a contract is to “ascertain and to give effect

to the intentions of the parties as expressed in the instrument.” R & P Enters. v. LaGuarta,

Gavrel & Kirk, Inc., 596 S.W.2d 517, 518 (Tex. 1980). This effect can be achieved by reading

all parts of a contract together. State Farm Life Ins. Co. v. Beaston, 907 S.W.2d 430, 433 (Tex.

1995). Courts should be particularly wary of isolating one clause from its surroundings or

considering a clause, phrase, sentence, or section of a contract apart from other provisions. Id.

       When terms are defined in an insurance contract, those definitions control. See Trinity

Universal Ins. Co. v. Cowan, 945 S.W.2d 819, 823 (Tex. 1997). When terms are not defined in

an insurance contract, they are to be given their plain, ordinary, and generally accepted meaning,

unless the contract indicates that the terms were used in a technical or different sense. See

Ramsay v. Maryland Am. Gen. Ins. Co., 533 S.W.2d 344, 346 (Tex. 1976).

       If the contract is worded so that it can be given only one reasonable construction, it is

enforced as written. See Nat’l Union Fire Ins. Co. v. Hudson Energy Co., 811 S.W.2d 552, 555

(Tex. 1991). But if a contract is ambiguous, uncertainty must be resolved by adopting the

construction that most favors the insured party. Hudson, 811 S.W.2d at 555. When a contract is

found to be ambiguous, extrinsic evidence can be considered. See Nat’l Union Fire Ins. Co. of


                                                 9
    Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 10 of 14




Pittsburgh, PA v. CBI Indus., 907 S.W.2d 517, 520 (Tex. 1995); Star-Tex Res., L.L.C. v. Granite

State Ins., 553 F. App’x 366, 371-72 (5th Cir. 2014). Here, the Court finds that the Policies are

unambiguous and, consequently, will not consider extrinsic evidence.

       Philadelphia specifically contends that the Policies exclude coverage of the claims

asserted in the Bonner Lawsuit because of the Designated Ongoing Operations Exclusion.

(Instrument No. 21 at 14-15). Megalomedia asserts that this exclusion provision actually allows

coverage for liability arising from reality television shows. (Instrument No. 24 at 11).

       The Designated Ongoing Operations Exclusion reads, in part:

                                            SCHEDULE

       Description of Designated Ongoing Operation(s):
       Excludes the production of, filming or distribution of pornographic materials.
       Excludes any/all reality shows. Excludes rental/loan of insureds equipment or
       equipment leased by the insured to 3rd party.

(Instrument No. 21-13 at 146). The provision further states that the “insurance does not apply to

‘bodily injury’ or ‘property damage’ arising out of the ongoing operations described in the

Schedule of this endorsement . . . .” Id.

       Megalomedia argues that the Policies do not list any designated ongoing operations and,

instead, enumerates exceptions to the Designated Ongoing Operations Exclusion. (Instrument

No. 24 at 11). Consequently, Megalomedia contends that this language exempts reality television

shows from being categorized as a “designated ongoing operations.” (Instrument No. 24 at 11).

This interpretation contradicts the plain, ordinary, and generally accepted meaning of the

Policies’ terms. The Policies explicitly state that any liability arising out of the ongoing

operations described in the Schedule is excluded from the Policies’ coverage. “Any/all reality

shows” is described in the Schedule. Therefore, it is excluded from the Policies’ coverage.



                                                10
    Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 11 of 14




       Megalomedia’s interpretation also conflicts with the language of other provisions in the

Policies. If Philadelphia intended for the Schedule to list exceptions to the Designated Ongoing

Operations Exclusion, it would have explicitly stated so like it did in other provisions of the

Policies. For example, the Policies’ “production stunts, weapons, pyrotechnics and animal

exposure” exclusion states,

                                          SCHEDULE

       Description of Covered Stunts, Weapons, Pyrotechnics and/or Animal
       Exposure:

       none

       This insurance does not apply to “bodily injury,” “property damage,” or “personal
       and advertising injury” (if applicable), direct or indirect loss or damage arising
       out of, resulting from, or otherwise relating in whole or in part to “stunts,”
       “pyrotechnics” or “animal exposure” unless specifically declared by you,
       accepted by us and included in the endorsement SCHEDULE above.

(Instrument No. 21-13 at 159). The exclusion clearly indicates that all stunts, weapons,

pyrotechnics, and animal exposure are excluded, unless an exception is listed in the Schedule. Id.

That is not the structure of the Designated Ongoing Operations Exclusion. Based on a reading of

all parts of the Policies together, it is evident that Philadelphia did not intend to provide

exceptions to the Designated Ongoing Operations Exclusion. Thus, the Court finds that

Philadelphia has established that the Designated Ongoing Operations Exclusion excludes reality

television shows and Megalomedia has not established that its claim falls under an exception to

the Exclusion.

                                               B.

       Megalomedia argues that, if Philadelphia establishes the Designated Ongoing Operations

Exclusion, Philadelphia either is estopped from asserting its right or waived its right to enforce

the policy exclusion.

                                               11
    Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 12 of 14




                                               1.

       The Court first turns to the estoppel issue. Megalomedia argues that Philadelphia is

estopped from disclaiming coverage based on the Designated Ongoing Operations Exclusion

because Philadelphia concealed the fact that reality television was excluded from the Policies’

coverage and Megalomedia had no knowledge of the exclusion. (Instrument No. 24 at 17).

       Estoppel prevents one party from misleading another to the detriment of the misled or to

the benefit of the misleading party. Ulico Cas. Co. v. Allied Pilots Ass’n, 262 S.W.3d 773, 778

(Tex. 2008). The doctrine of estoppel requires: “(1) a false representation or concealment of

material facts; (2) made with knowledge, actual or constructive, of those facts; (3) with the

intention that it should be acted on; (4) to a party without knowledge or means of obtaining

knowledge of the facts; (5) who detrimentally relies on the representations.” Johnson & Higgins

of Tex., Inc. v. Kenneco Energy, Inc., 962 S.W.2d 507, 515-16 (Tex. 1998).

       Megalomedia contends that Philadelphia accepted large premiums for several years

despite knowing that Megalomedia was a “100% reality-TV business.” (Instrument No. 24 at

17). Megalomedia argues that in its Film Production Supplemental Application, Megalomedia

disclosed that 100% of Megalomedia’s production activity consists of reality television.

(Instrument No. 24 at 15). Megalomedia asserts that Philadelphia’s interpretation of the

Policies—excluding coverage for liability arising from reality television shows—would wipe

Megalomedia’s coverage entirely. Id. However, Megalomedia distorts the evidence. The

supplemental applications indicate that 100% of Megalomedia’s production activity consists of

both reality television shows and documentaries. (Instruments No. 24-5 at 2; No. 24-6 at 2).

Consequently, it is plausible that the Policies still cover liability arising from Megalomedia’s

documentaries.

                                              12
    Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 13 of 14




        Furthermore, the record demonstrates that Megalomedia had knowledge of the exclusion

and Philadelphia provided express representation that reality television was excluded from

coverage. In 2011, Philadelphia notified Megalomedia of a policy change, which stated:

        In consideration of the premium reflected, the policy is amended as indicated
        below:

        AMENDED:
        CG2153 Designated Ongoing Operations to include:
        Excludes any/all reality shows

(Instrument No. 24-7 at 3). This unambiguous language of the amendment makes clear that the

same premium now excludes reality television shows from the Policies’ coverage. This evidence

demonstrates that Megalomedia had full notice of this amendment as early as June 3, 2011,

which is when the amendment went into effect. Id. at 2. Thus, the Court finds that Philadelphia is

not estopped from disclaiming coverage based on the Designated Ongoing Operations Exclusion.

                                                   2.

        Megalomedia also contends that Philadelphia waived its right to enforce any policy

exclusions because it provided an unqualified representation of Megalomedia in the Bonner

Lawsuit. (Instrument No. 24 at 18).

        “Waiver is the intentional relinquishment of a right actually known, or intentional

conduct inconsistent with claiming that right.” Ulico Cas. Co., 262 S.W.3d at 778. To establish a

waiver, the insured must demonstrate (1) the existence of a right, benefit, or advantage held by a

party; (2) the party’s actual knowledge of this existence; and (3) the party’s intent to relinquish

the right or intentional conduct that conflicts with the right. Id.

        Megalomedia argues that an insurer waives all policy defenses, even noncoverage, when

an insurer assumes an insured’s defense without declaring a reservation of rights or obtaining a

non-waiver agreement. (Instrument No. 24 at 18). However, the case law Megalomedia cites to

                                                  13
    Case 4:20-cv-01644 Document 32 Filed on 05/28/21 in TXSD Page 14 of 14




in support of this argument was abrogated by Ulico Casualty Company. See 262 S.W.3d at 787.

In Ulico, the Supreme Court of Texas explicitly held that an insurer’s policy coverage could not

be expanded by waiver or estoppel. Id. at 787. This includes “noncoverage” of a risk. Id. at 782.

Thus, the Court finds Philadelphia did not waive its right to enforce the Designated Ongoing

Operations Exclusion.

       Accordingly, Philadelphia’s Motion for Summary Judgment is GRANTED.

                                                V.

       For the foregoing reasons, IT IS HEREBY ORDERED that Philadelphia’s Motion for

Summary Judgment is GRANTED. (Instrument No. 21).


       The Clerk shall enter this Order and provide a copy to all parties.

       SIGNED on this the ____
                          28th day of May, 2021, at Houston, Texas.


                                                     ____________________________________
                                                           VANESSA D. GILMORE
                                                     UNITED STATES DISTRICT JUDGE




                                                14
